PATTERSON, Judge.
Ivan R. Bracic was injured while at work when a coworker tossed a small firecracker into the bathroom stall he was occupying. After receiving worker’s compensation benefits, Bracic sued the coworker, Hall, asserting negligence. Hall claimed fellow-employee immunity under section 440.11(1), Florida Statutes (1985).
Section 440.11(1) in pertinent part provides:
The same immunities from liability enjoyed by an employer shall extend as well to each employee of the employer when such employee is acting in furtherance of the employer’s business and the injured employee is entitled to receive benefits under this chapter.
The record contains conflicting evidence as to whether the playful use of these firecrackers was sanctioned by the employer as a morale booster among the employees. It includes a memorandum to Hall from his supervisor condemning his conduct and stating, “neither I nor AMP, Incorporated will tolerate horseplay of any kind during working hours.” This memorandum, in and of itself, raises the question whether Hall “was acting in furtherance of the employer’s business” at the time of this incident. The granting of summary judgment in Hall’s favor was therefore error. Holl v. Talcott, 191 So.2d 40 (Fla.1966).
Reversed and remanded.
HALL, A.C.J., and FRANK, J., concur.